DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 3-4, 11-12, 14, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Law et al. (US Pub. 20160241981).
Regarding claim 1, Law discloses an apparatus (see abstract) comprising: 
at least one processor; and 
at least one non-transitory memory including a computer program code, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 

determine at least one spatial audio parameter associated with the multi-channel audio signals (see paragraphs 96-98 and 209-213); and 
control a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter (see paragraph 213; “One or more of such parameters may need to be transmitted via the encoded bitstream to the decoder in order for the decoder to operate as desired. Since such configuration parameters may not change as frequently as the primitive matrix updates themselves, in some embodiments the encoded bitstream syntax independently specifies whether matrix configuration parameters are transmitted alongside an update to the matrix coefficients of a set of seed matrices”). 

Regarding claim 3, Law discloses the apparatus as claimed in claim 1, as discussed above, wherein the apparatus is configured to define the at least one parameter field comprising at least one first field configured to identify the multi-channel audio signals as a specific type of audio signal, and wherein the specific type of audio signals comprises at least one of: 
microphone captured multi-channel audio signals; 
binaural audio signals; 

enhanced signal processed audio signals; 
noise suppressed signal processed audio signals; 
source separated signal processed audio signals; 
tracked source signal processed audio signals; 
spatial processed audio signals; advanced signal processed audio signals; or 
ambisonics audio signals (see paragraph 14; “Ambisonics format”). 

Regarding claim 4, Law discloses the apparatus as claimed in claim 3, as discussed above, wherein the apparatus is configured to define the at least one parameter field to comprise at least one second field configured to identify a characteristic associated with the specific type of audio signal (see paragraphs 209-213). 

Regarding claim 11, Law discloses the apparatus as claimed in claim 4, as discussed above, wherein the characteristic associated with the specific type of audio signal, when the specific type of audio signals is spatial processed audio signals, is configured to cause the apparatus to identify a parameter to determine a processing variant to assist the rendering (see paragraphs 209-213; the parameters that indicate the primitive matrix configuration also indicate a processing variant used to generate the output channels). 

Regarding claim 12, Law discloses the apparatus as claimed in claim 11, as discussed above, wherein the parameter for determining the processing variant to assist the rendering comprises at least one of: 
a beamforming applied to at least two captured audio signals to form the multi-channel audio signals; 
a processing variant applied to at least two captured audio signals to form the multi-channel audio signals; 
an indicator identifying possible audio rendering signal processing variants available to be selected from by the decoder; 
a left-right side focus; 
a front-back focus; 
a noise suppressed-residual noise signal; 
a target tracking-remainder signal; 
a main-residual signal; 
a source 1-source 2 signal; or 
a beam 1-beam 2 signal (see paragraphs 209-213; the parameters that indicate the primitive matrix configuration also indicate a processing variant used to generate the output channels). 

Regarding claim 14, Law discloses the apparatus as claimed in claim 4, as discussed above, wherein the characteristic associated with the specific type of audio signal, when the specific type of audio signals is ambisonics audio signals, is configured to cause the apparatus to identify a format of the ambisonics audio signals (see paragraph 14; “Ambisonics format”). 

Regarding claim 17, Law discloses the apparatus as claimed in claim 1, as discussed above, where the apparatus is further configured to transmit the at least one parameter field associated with the input multi-channel audio signals to a renderer for rendering of the multi-channel audio signals (see paragraphs 209-213). 

Regarding claim 20, Law discloses an apparatus (see abstract) comprising: 
at least one processor; and 
at least one non-transitory memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
receive at least one parameter field associated with multi-channel audio signals (see paragraph 213; “matrix configuration parameters”), the at least one parameter field configured to describe a characteristic of the multi-channel audio signals (see paragraphs 209-213); 
receive at least one spatial audio parameter (see paragraphs 96-98 and 209-213); 
determine the multi-channel audio signals (see paragraphs 96-98 and 209-213); and 
process the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals (see paragraph 213; “One or more of such parameters may need to be transmitted via the encoded bitstream to the decoder in order for the decoder to operate as desired. Since such configuration parameters may not change as frequently as the primitive matrix updates themselves, in some embodiments the encoded bitstream syntax independently specifies whether matrix configuration parameters are transmitted alongside an update to the matrix coefficients of a set of seed matrices”). 

Regarding claim 21, Law discloses a method (see abstract) comprising: 
defining at least one parameter field associated with an input multi-channel audio signals (see paragraph 213; “matrix configuration parameters”), the at least one parameter field configured to describe at least one characteristic of the multi-channel audio signals (see paragraphs 209-213); 
determining at least one spatial audio parameter associated with the multi-channel audio signals (see paragraphs 96-98 and 209-213); and 
controlling a rendering of the multi-channel audio signals with processing the input multichannel audio signals using at least the at least one characteristic of the multi-channel audio signals and the at least one spatial audio parameter (see paragraph 213; “One or more of such parameters may need to be transmitted via the encoded bitstream to the decoder in order for the decoder to operate as desired. Since such configuration parameters may not change as frequently as the primitive matrix updates themselves, in some embodiments the encoded bitstream syntax independently specifies whether matrix configuration parameters are transmitted alongside an update to the matrix coefficients of a set of seed matrices”). 

Regarding claim 22, Law discloses a method (see abstract) comprising: 
receiving at least one parameter field associated with multi-channel audio signals (see paragraph 213; “matrix configuration parameters”), the at least one parameter field configured to describe a characteristic of the multi-channel audio signals (see paragraphs 209-213); 
receiving at least one spatial audio parameter (see paragraphs 96-98 and 209-213); 
determining the multi-channel audio signals (see paragraphs 96-98 and 209-213); and 
processing the multi-channel audio signals based on the at least one spatial audio parameter and at least one parameter field associated with the multi-channel audio signals to assist a rendering of the multi-channel audio signals (see paragraph 213; “One or more of such parameters may need to be transmitted via the encoded bitstream to the decoder in order for the decoder to operate as desired. Since such configuration parameters may not change as frequently as the primitive matrix updates themselves, in some embodiments the encoded bitstream syntax independently specifies whether matrix configuration parameters are transmitted alongside an update to the matrix coefficients of a set of seed matrices”).


Allowable Subject Matter
5.	Claims 5-10, 13, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654